Dawson, Judge: Respondent determined deficiencies in income tax against tlie petitioner for the taxable years 1960 and 1961 in the amounts of $377.92 and $372.02, respectively. The only issue presented by the parties for decision is whether amounts expended by petitioner for meals on business trips during which he did not stay away from home overnight are deductible under section 162(a) (2.) of the Internal Revenue Code of 1954. FINDINGS OF FACT Some of the facts have been stipulated and are so found. William A. Bagley (hereinafter called petitioner) is a resident of Milford, N.H. Pie filed his Federal income tax returns for the years 1960 and 1961 with the district director of internal revenue for the district of New Hampshire. On his 1960 and 1961 income tax returns the petitioner listed his occupation as “Consulting Engineer.” At an undisclosed time prior to tlie taxable years the petitioner retired from General Electric Co., where he had been employed for many years in the engineering department. Although he does not have a formal engineering degree, the petitioner’s service with General Electric was in the specialized field of automatic control, or automation, of power-generating stations. Since his retirement from General Electric, the petitioner has rendered engineering and consulting services with regard to automation of generating stations to various public utility companies and industrial plants in the New England area. During 1960 and 1961, the taxable years involved herein, he performed services of that nature for Public Service Co. of New Hampshire, White Mountain Power Co., and Central Maine Power Co. He was also employed part time by the General Electric Co. in Manchester and vicinity. The services which the petitioner performed for Public Service Co. and similar companies included preparing wiring diagrams, supervising the installation of equipment, adjusting the equipment after installation, and training personnel in the operation of the equipment. During the taxable years in issue the petitioner’s standard rate of compensation for such services was $100 per day, plus expenses. The petitioner, who is a widower, lived alone in 1960 and 1961 in a large house in Milford. He used three rooms in the house as an office and working space in which he kept a desk, office chairs, telephone, blueprint table, bookcase, instruction books, technical data, testing equipment and component parts therefor, drawings, and blueprints. During 1960 the petitioner performed services in connection with the automation of generating stations at Salmon Falls and Somersworth, N.H. Salmon Falls is 70 to 75 miles from Milford and Somersworth is a little over 70 miles. In connection with this work petitioner spent 73 days at the two generating stations performing engineering services for which he charged $100 per day. Some work, such as making wiring diagrams, for which the $100 charge was made, he did in his office at Milford. He also charged for his expenses in traveling to and from the station and for his lunches but for no other meals. Prior to doing the actual engineering work petitioner spent approximately 115 days during 1960 visiting the generating stations, prior to doing the engineering work, to obtain information and study the equipment in use. For these trips he received no compensation or allowance for expenses incurred in making the trips. For travel he charged about 10 cents a mile. During 1961 petitioner performed services in connection with the automation of generating stations at Bristol and Hillsboro, both in New Hampshire. Bristol is approximately 70 miles and Hillsboro approximately 32 miles from Milford. In connection with this work petitioner spent 83 days at the two generating stations performing services for which he charged $100 per day. Prior to doing the actual engineering work for which he made his charge of $100 per day and expenses petitioner spent approximately 67 days during 1961 visiting stations for which he made no charge and he was not reimbursed for his expenses. After each trip to the generating stations during 1960, the petitioner returned to his home the same day. During 1961, he stayed overnight on several occasions in hotels and motels while on trips in connection with his business. On April 12, he stayed in Augusta, Maine, which is approximately 200 miles from Milford. On August 27, and again on October 18 and 19, he stayed in Intervale, N.H., which is approximately 100 miles from Milford. From October 30 through December 1, he stayed in Antrim, hT.H., while working on the job at Hillsboro because the necessities of that job required him to remain on call near the station at all times. On December 21, he stayed in Woodstock, Vt., while attending an engineering meeting. On December 24, he stayed in Manchester, while returning to Milford from the job at Bristol, because of adverse weather conditions. In connection with these overnight stays, the petitioner incurred expenses of $225.88 for meals and lodging. Petitioner seldom ate his meals at home even when in Milford because he did not like to cook or wash dishes. During the periods in 1960 when he was performing services in connection with the automation of the generating stations at Salmon Falls and Somersworth, F.H., petitioner would leave his house at approximately 6 a.m. and would usually eat his breakfast at a hotel in Manchester approximately 20 miles from Milford on the route to Salmon Falls or Somersworth, where he would do his day’s work. He would eat his lunch in the vicinity of the generating station where he was working. He would eat his dinner on the way back to Milford for the night, usually at the hotel in Manchester. While working at the generating station at Bristol in 1961, his schedule and routine were generally comparable except that he would usually eát his breakfast and dinner at a motel in Concord approximately 35 miles from Milford. In 1960 and 1961 the petitioner usually did not reach Milford until shortly after 10 p.m. When petitioner returned to his home and office late in the evening he sometimes used his technical books and data, answered business correspondence, received telephone calls, and prepared diagrams and drawings necessary for his work. On his returns for 1960 and 1961 petitioner reported $8,310.75 and $9,267.10 as receipts from his business or profession. These amounts included both his compensation and the amounts received as allowance for expenses. Tlie expenses covered both bis meals and his automobile expense. The compensation received from the General Electric Co. was separately reported as wages. He claimed deductions as business expenses of $3,491.46 for 1960 and $3,987.93 for 1961. Of the amounts so deducted $1,020 for 1960 and $979 for 1961 were claimed as “living expenses away from 'home while on business trips.” These deductions of $1,020 and $979 were disallowed by the respondent in his notice of deficiencies for the stated reason that they “represented nondeductible personal or living expenses.” The total amounts expended by the petitioner for meals on the days during which he was away from Milford in pursuit of his trade or business were not less than $1,020 in 1960 and $979 in 1961. OPINION Section 262 of the Internal Revenue Code of 1954 provides that “Except as otherwise expressly provided in this chapter, no deduction shall be allowed for personal, living or family expenses.” That the cost of meals is a personal living expense is not an open question and such costs are not therefore deductible unless “otherwise expressly provided.” However, in 1960 and 1961, section 162(a) (2)1 provided that “traveling expenses (including the entire amomit expended for meals and lodging) while away from home in the pursuit of a trade or business” shall be 'allowed as a deduction. It is under this provision that the petitioner seeks to deduct the cost of his meals. The facts show that petitioner’s home was in Milford and neither party contends otherwise. The facts are equally definite that on the days here pertinent the work being done by petitioner was at three localities away from Milford by distances ranging from 70 to 75 miles.2 Even so, petitioner drove back to Milford for the night, and according to respondent it is this fact which makes the provisions of section 162(a) (2) inapplicable. The sole question framed by the parties is whether petitioner is entitled to deduct the amounts he spent for meals on 1-day business trips where he was not absent from his home overnight. Thus the parties have attempted to place the validity of the Commissioner’s “overnight” rule squarely in issue. This case, at least in principle, is somewhat similar to Hanson v. Commissioner, 298 F. 2d 391 (C.A. 8, 1962), reversing 35 T.C. 413 (1960). Petitioner contends that the decision of the Court of Appeals in Hanson should be followed by this Court because the so-called overnight rule is not supported by the statute. Respondent, on the other hand, urges us to reject the rationale of Hanson and again reiterate our long-standing approval of his overnight rule in denying claimed deductions for the cost of meals. See and compare Fred Marion Osteen, 14 T.C. 1261 (1950); Sam J. Herrin, 28 T.C. 1303 (1957) ; Joseph M. Winn, 32 T.C. 220 (1959) ; Al J. Smith, 33 T.C. 861 (1960); and Allan L. Hanson, 35 T.C. 413, 417 (1960). It is quite apparent that the overnight rule has had a stormy past. When the Commissioner argued in Kenneth Waters, 12 T.C. 414 (1949), that a taxpayer could not deduct business transportation costs because they did not involve overnight trips, we refused to sustain him. stating (pp. 416-417) : “Travel * * * while away from home” in its “plain, ordinary and popular” sense means precisely what it says. It means travel while away from one’s home. There is no connotation that the trip must be an overnight one, nor do we think Congress intended such a connotation. In Chandler v. Commissioner, 226 F. 2d 467 (C.A. 1, 1955), reversing 23 T.C. 653 (1955), the Court of Appeals held that automobile expenses incurred by the taxpayer in going to and from his place of secondary employment in another city were deductible travel expenses, and that he was “away from home” in the statutory sense when he traveled to such city, although he did not remain there overnight. Then, by admitted dicta, the Court of Appeals said (p. 470) : We now consider the following question: Should the phrase “away from home” be interpreted to-mean “away from home overnight?” * * * * * * If so, the apparently plain meaning of a simple and unambiguous phrase is transformed thereby from “while away from home” into something like “while far away from home overnight.” It seems to us that such changes are more in the nature of legislation than interpretation and accordingly go beyond the rule-making power of the Internal Revenue Service. With the enactment of the Internal Revenue Code of 1954 the concept of “adjusted gross income” was broadened to permit a deduction for unreimbursed transportation expenses. See sec. 62(2) (C). The Senate Finance Committee report3 stated: At present, business transportation expenses can be deducted by an employee in arriving at adjusted gross income only if they are reimbursed by the employer or if they are incurred while he was away from home overnight. However, in the report on page 169 the reference is to expenses incurred “away from home” with no mention of “overnight.” The single reference in the report states the committee’s view of pre-1954 law. Actually the reference to “overnight” was not necessary to explain the change in law since unreimbursed local transportation of an employee would have been nondeductible in computing adjusted gross income, and the scope of “travel away from home” was only an incidental issue. Nevertheless, the Commissioner has relied on this single reference to the word “overnight” in his defense of the rule with respect to meals. See Rev. Rul. 63-239, 1963-2 C.B. 87. In Hanson, the taxpayer was a construction contractor whose home office and shop buildings were located in Washington, Iowa. He maintained personal supervision over his business. His work required trips to various job sites where he had contracts. On some of the trips which took him away from his home in Washington he was able to return on the same day. On other trips he remained away from home overnight. He took deductions for meals, lodging, and transportation expenses on all of these business trips. The Commissioner allowed all the expenses except those incurred for meals on the trips on which Hanson was not away from home overnight. The basis for the Commissioner’s disallowance was Rev. Rul. 54-497,1954r-2 C.B. 75, where he ruled that the phrase “away from home” in section 162(a) (2) means away from home overnight. We upheld the Commissioner. The Court of Appeals for the Eighth Circuit reversed us. As to the validity of the overnight rule, the Court of Appeals said it “is merely an arbitrary line-drawing, having no basis in the statute.” Moreover, the Court of Appeals, in rebutting the concept that a taxpayer cannot be away from home without remaining away overnight, stated (p. 396) : The same reasoning is equally applicable to the meals the employee eats in Washington on the two hypothetical trips, one of a single day’s duration and the other of two. We fail to see reason or justification for the Commissioner’s claim that the meals on a two-day trip are nonpersonal and deductible, while those on a one-day trip are personal and nondeductible, when such claim is based on whether an overnight trip was involved (or if there was at least a need for rest). * * * The Hanson decision put the Eighth Circuit substantially in accord with the Fifth Circuit which reached the same conclusion in Williams v. Patterson, 286 F. 2d 333 (C.A. 5, 1961), allowing a deduction for the meals of a railroad conductor during a 6-hour layover in Atlanta on a nonovernight trip. There Judge Wisdom said (pp. 335-336) : Second, we note particularly that there is no language in the statute limiting its application to “expenses incurred while * * * away from home overnight”.6 The “overnight” gloss was dreamed up by the Department. Third, there is nothing in the statute indicating any congressional intent that “away from home” means either overnight or away from home for a period substantially longer than an ordinary working day,7 or thait it means “a trip on which the taxpayer’s duties [in Ms released time] required Rim to obtain necessary sleep away from Ms borne terminal.”8 We recognize tbe administrative advantages of a rule of thumb for defining tbe term, “away from borne”. We concede it is reasonable to formulate a rule that will enable tbe Bureau to distinguish between an employee put to tbe expense of taMng a bus or street-car to work and a traveling salesman with a territory to cover.9 Between these extremes, however, there are innumerable borderline situations, especially in tbe transportation field, that cannot be measured by the length and breadth of a thumb. [Footnotes omitted.] In Rev. Rul. 61-221, 1961-2 C.B. 34, the Internal Revenue Service announced that it would follow the Patterson modification of the overnight rule, which was similar to the one made by this Court in David G. Anderson, 18 T.C. 649 (1962), involving rest on a cot on the employer’s premises. Yet in Rev. Rul. 63-289, 1963-2 C.B. 87, the Internal Revenue Service indicated its disapproval of the Hanson decision and its intention not to follow it.4 While relying heavily in the revenue ruling on the consistent application of the overnight rule (or probably now more appropriately labeled the “substantial sleep or rest” rule) as an administrative matter, the Commissioner cited no publication to this effect before Rev. Rul. 54-497, and the rule is still not part of the substantive provision — -sec. 1.162-2, Income Tax Regs., relating to traveling expenses. The word “overnight” is, of course, obliquely mentioned in sections 1.162-17(b) (3) (ii), 1.162-17 (b) (4), and 1.162-l7(c) (2) of the regulations, adopted in 1958, but merely as a distinction to be observed in records.5 We note that the Hanson case involved the taxable years 1954 and 1956, while the regulations apply only to taxable years beginning after December 31, 1957. But we also note that the Eighth Circuit intimated that the addition of the word “overnight” in the regulations might be considered to be an arbitrary qualification unwarranted by the statutory language. Hence, in spite of Hcmson, the respondent argues that the overnight rule continues to be valid in all situations, viz, expenses of meals taken on 1-day business trips are nondeductible personal expenses. After careful consideration of our own opinion in the Hanson case in the light of the comments made by the Court of Appeals, we cannot agree with the respondent. As the Supreme Court has often said, “the words of statutes — including revenue acts — should be interpreted where possible in their ordinary, everyday senses.” Crane v. Commissioner, 331 U.S. 1, 6; Hanover Bank v. Commissioner, 369 U.S. 672, 687-688. Slavish adherence to the overnight rule does not always provide the right answer, particularly where, as here, the taxpayer traveled substantial distances from his home (and business office) and was “away from home” on business spanning a period beyond the ordinary workday. We have asked ourselves: In- every situation does a strict application of the overnight rule really make sense? And, secondly, has Congress clearly given its approval to an inflexible rule disallowing expenses incurred for meals on nonovernight trips ? On reflection we believe both of these questions must be answered in the negative. We do not deny that the overnight rule is one of administrative convenience. Indeed, it provides simplicity and certainty. But just as most rules of law yield to exceptions, so too must administrative workability yield to logic, reason, and justice. Therefore, in line with the general views expressed by the Courts of Appeal in 'Williams, Hanson, and Chandler, we will no longer follow the overnight rule as an absolute guide in every situation. There is merit in the “hour-distance” test and other tests when applied to exceptional factual patterns. Consequently, each such case will be decided according to its own facts. On the facts before us here we hold that the petitioner is entitled to deduct the amounts expended for meals while he was away from home in pursuit of his business. Reviewed by the Court. Decision will be entered for the fetitioner. Withey, dissents.   See. 162(a)(2) -was amended by sec. 4(b) of the Revenue Act of 1962 by striking out “(including the entire amount expended for meals and lodging)’’ and inserting in lieu thereof “(including amounts expended for meals and lodging other than amounts -which are lavish or extravagant under the circumstances).” This amendment is only applicable to taxable years ending after Dee. 31, 1962.    The plant at Hillsboro was approximately 32 miles from Milford but while on that job petitioner did not return home each night. -Respondent now concedes that petitioner was away from home on business on that job and that his expenses for meals and lodging are deductible.    S. Rept. No. 1622, 83d Cong., 2d Sess., p. 9 (1954). H. Rept. No. 1337, 83d Cong., 2d Sess., p. 9, is identical.    Rev. Rul. 63-239 reads, in part, as follows: “It is apparent from the legislative history that Congress adopted that amendment with clear recognition of the ‘overnight’ rule. Of equal or greater significance are the plain statements in the Committee Reports that the new deduction is restricted to business transportation expenses incurred when not away from home in travel status and that business transportation expenses do not include the cost of meals and lodging. Hence there are ample grounds for concluding that Congress intended to retain the ‘overnight’ rule with respect to expenses incurred for meals on nonovernight trips, as to which the Service had consistently prevailed in litigation under both section 22 (n) (2) and section 23(a) (1) (A) of the 1939 Code. Compare Commissioner v. Sally L. Bilder, 369 U.S. 499 (1962), Ct. D. 1871, C.B. 1962-1, 38.”    We note that in 1963 the Treasury Department suggested the substitution of an “hour-distance” test for the “overnight” rule. See Report of Hearings before Committee on Ways and Means, pp. 92-93.